DETAILED ACTION
1.	This communication is in response to the Application filed on 3/13/2020. Claims 1-20 are pending and have been examined. 
Claim Rejections - 35 USC § 103
2.	Claims 1, 5-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20060122834; hereinafter BENNETT) in view of Gates, et al. (US 20100332287; hereinafter GATES).
 	As per claim 1, BENNETT (Title: Emotion detection device & method for use in distributed systems) discloses “A method comprising: receiving digitized media that represents a conversation between individuals; extracting cues from the digitized media that indicate properties of the conversation (BENNETT, [0091], extract conversational cues from a student's dialog using prosodic information, and apply data derived from these cues to the dialog manager to recognize misconceptions and clarify issues that the student has with the lesson; [0099], a dialog manager that enables smooth and robust conversational dialogs between the student and tutor, while allowing for better understanding of the student during the student-system dialog); 
entering the cues as training data into a machine learning module to create a trained machine learning model that [ detects misalignments in the conversations ]; and using the trained machine learning model in a processor to detect other misalignments in subsequent digitized conversations (BENNETT, [0022], an efficient mechanism for training a prosody analyzer <read on misalignment detector>; [0057], An emotion modeler and classifier system <read on machine learning model> .. is trained with actual examples from test subjects to improve performance. This training data is generated based on Prosodic Feature Vectors calculated <rea on cues>).”  
BENNETT does not expressly disclose “detects misalignments in the conversations ..” However, the feature is taught by GATES (Title: System and method for real-time prediction of customer satisfaction).
In the same field of endeavor, GATES teaches: [0012] “predicting customer satisfaction .. capturing a conversation between a customer and a customer service agent and converting the captured conversation into transcribed text if the conversation was carried out by phone; analyzing the interaction transcript to extract a plurality of unstructured features most closely related to customer satisfaction <read on detecting misalignments in the conversations> ; combining the extracted features with a plurality of structured features obtained from other contact center data; generating a customer satisfaction score from the combination of extracted unstructured features and structured features, and presenting the customer satisfaction score to the customer service agent or other contact center personnel.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of GATES in the system (as taught by BENNETT) for detecting misalignments in the conversation by extracting features that are most closely related to customer satisfaction through the conversation.
As per claim 5 (dependent on claim [[5]] 1), BENNETT in view of GATES further discloses “15wherein the machine learning module comprises a support vector machine (BENNETT, [0147], these data-driven algorithms such as .. artificial neural networks (ANN), support vector machines (SVM) and nearest neighbor methods).”   
As per claim 6 (dependent on claim 1), BENNETT in view of GATES further discloses “15wherein the cues comprise prosodic cues (BENNETT, [0091], extract conversational cues from a student's dialog using prosodic information; [0057], An emotion modeler and classifier system .. is trained .. This training data is generated based on Prosodic Feature Vectors <rea on cues>).”  
As per claim 7 (dependent on claim 1), BENNETT in view of GATES further discloses “15wherein extracting the cues is performed by a deep neural network (BENNETT, [0147], these data-driven algorithms such as .. artificial neural networks (ANN) <read on DNN which is the most widely-used ANN>; [0165], deep language understanding framework).”
As per claim 8 (dependent on claim 1), BENNETT in view of GATES further discloses “15wherein the conversation is a customer support session, and wherein using the trained machine learning model to detect the other misalignments comprises using the trained machine learning model to evaluate call performance of customer service agents based on the other misalignments (BENNETT, [0012], capturing a conversation between a customer and a customer service agent; [0005], The main goal of conducting customer satisfaction survey is identifying satisfied customers and dissatisfied customers to evaluate the performance of their contact center and to improve their service quality; [0091], extract conversational cues from a student's dialog using prosodic information, and apply data derived from these cues to the dialog manager to recognize misconceptions and clarify issues).”  
As per claim 9 (dependent on claim 8), BENNETT in view of GATES further discloses “15wherein evaluating the call performance comprises displaying a real time dashboard that displays call performance of an agent relative to a baseline (BENNETT, [0025], The generated customer satisfaction score may be presented at the customer service agent's computer, displayed at another contact center display, sent via e-mail to one or more parties, or otherwise communicated to the relevant parties <data presented in real-time or not is a system design choice>).”  
As per claim 10 (dependent on claim 8), BENNETT in view of GATES further discloses “15wherein evaluating the call performance comprises providing statistics of a plurality of agents in a call center, the statistics used to evaluate a call center policy (BENNETT, [0025], The generated customer satisfaction score may be .. communicated to the relevant parties <read on data presented to all relevant parties as performance statistics>).”   
As per claim 11 (dependent on claim 1), BENNETT in view of GATES further discloses “15wherein the digitized media includes one or more of audio and video streams (BENNETT, [0023], The SR process typically transfers speech data from an utterance to be recognized using a packet stream of extracted acoustic feature data including at least some cepstral coefficients).”  
As per claim 12 (dependent on claim 1), BENNETT in view of GATES further discloses “15wherein the training data further comprises any combination of the digitized media and an external source of training data (BENNETT, [0057], An emotion modeler and classifier system .. is trained with actual examples from test subjects to improve performance. This training data is generated based on Prosodic Feature Vectors <which data sets to collect for training is a system design choice>).”  
As per claim 13 (dependent on claim 1), BENNETT in view of GATES further discloses “15fine-tuning the machine learning module using any combination of the subsequent digitized conversations and human-supplied ground truth labels (BENNETT, [0057], An emotion modeler and classifier system .. is trained with actual examples from test subjects to improve performance. This training data is generated based on Prosodic Feature Vectors <which labeled data sets, including human-labeled ground truth, to collect for further training/fine-tuning is a system design choice>).”  
Claims 14, 18-19, 20 (similar in scope to claims 1, 12-13, 8) are rejected under the same rationale as applied above for claims 1, 12-13, 8. 
3.	Claims 2-4, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT in view of GATES, and further in view of Lightner, et al. (US 20160042276; hereinafter LIGHTNER).
As per claim 2 (dependent on claim 1), BENNETT in view of GATES further discloses “15wherein extracting the cues comprises: extracting lower-level cues from the digitized media; and constructing higher-level cues based on the lower level cues, wherein [ the higher-level cues comprise latent topics ] associated with the conversation (BENNETT, [0069], Data values that are extracted .. incorporated in higher level logic of the dialog manager; [0135], a dialog level prosodic model).”
BENNETT in view of GATES does not expressly disclose “the higher-level cues comprise latent topics. ..” However, the feature is taught by LIGHTNER (Title: Method of automated discovery of new topics).
In the same field of endeavor, LIGHTNER teaches: [Abstract] “performing automated discovery of new topics from unlimited documents related to any subject domain, employing a multi-component extension of Latent Dirichlet Allocation (MC-LDA) topic models, to discover related topics in a corpus.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LIGHTNER in the system (as taught by BENNETT and GATES) for constructing latent topics from lower-level conversational cues.
As per claim 3 (dependent on claim 2), BENNETT in view of GATES and further in view of LIGHTNER further discloses “15wherein the digitized media comprises a textual transcript of the conversation, the lower level cues further comprising textual cues obtained from the textual transcript (BENNETT, [0042], outputs recognized speech text <read on transcript> corresponding to the user's question; [0024], A parts-of-speech analyzer is also preferably included for identifying a first set of emotion cues based on evaluating a syntax structure of the utterance).”  
As per claim 4 (dependent on claim 2), BENNETT in view of GATES and further in view of LIGHTNER further discloses “15wherein constructing the higher-level cues comprises processing the lower-level cues using at least one of a latent Dirichlet allocation and a hidden Markov model (LIGHTNER, [Abstract], performing automated discovery of new topics from unlimited documents related to any subject domain, employing a multi-component extension of Latent Dirichlet Allocation (MC-LDA) topic models, to discover related topics in a corpus).”
Claims 15-17 (similar in scope to claims 2-4) are rejected under the same rationale as applied above for claims 2-4. 
  					Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	6/13/2022

Primary Examiner, Art Unit 2659